Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on July 11, 2022. Claims 1, 2, 4, 6-10, 12, 14-24 are currently pending and examined below.

Response to Amendment and Arguments
In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 102 rejections of said previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wienecke et al. US2019/0106108 (“Wienecke”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-10, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wienecke et al. US2019/0106108 (“Wienecke”) in view of Clarke et al. US2015/0151725 (“Clarke”).

Regarding claim(s) 1, 9, 17. Wienecke discloses a system and method for controlling a braking of a vehicle, the method comprising: 
detecting a braking situation (FIG. 4 illustrates a flow chart for path or point generation. The prediction distance is dependent on sensor range and braking distance (mode parameters).); 
determining a of the braking situation (fig. 10, illustrate different deceleration profiles); selecting a braking profile based on the situation, the braking profile selected from one of a normal braking profile and an emergency braking profile (para. 41, e.g. The deceleration profile of the path planner according the invention may use a driver set deceleration when the space ahead allows to meet the speed limit entries early enough...); and 
applying a deceleration based on the selected braking profile to maintain a safety distance based on the selected braking profile, wherein a safety distance associated with the normal braking profile is greater than a safety distance associated with the emergency braking profile (para. 35, he path planner determines the path planner determines a distance to a deceleration clearance of the n entry by subtracting the path section at the vehicle's current position from the n entry of the path section. Next, at P20, the path planner determines a minimum braking distance. At D10, the path planner determines if the deceleration clearance is less than or equal to the combination minimum braking distance and the safety clearance. If it is, the path planner, at P22, determines a deceleration profile based on the vehicle's maximum long deceleration. If it is determined at D10 that the deceleration clearance is greater than the minimum braking distance plus the safety clearance, the path planner, at P24, determines a driver braking distance.)
Wienecke does not explicitly disclose determining a classification of the braking situation and braking profile based on the determined classification.
Clarke teaches another vehicle system and method that determining a classification of the braking situation and braking profile based on the determined classification (para. 334-para. 335, e.g. System 100 may cause various different responses depending on the situation and a determined risk of collision with another vehicle, for example. System 100 may take no action in response to changes in speed or direction of a target vehicle ahead if the target vehicle is sufficiently far ahead and the determined risk of collision is low. Where the target vehicle may be closer or when the risk of collision rises above a predetermined level, system 100 may cause a response, such as braking, etc. When the risk of collision is even higher (e.g., where system 100 determines that a collision would be imminent without evasive action). )
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Wienecke by incorporating the applied teaching of different vehicle responses based on different situation as taught Clarke reduce the risk of vehicle collisions and to improve driver’s comfort.  	

Regarding claim(s) 2, 10, 18. Wienecke modified by Clarke further teaches wherein the classification includes a normal braking situation and an emergency braking situation, wherein a normal braking profile corresponding to the normal braking situation comprises a minimum normal deceleration and maximum normal deceleration, wherein an emergency braking profile corresponding to the emergency braking situation (Wienecke: fig. 10, illustrates driver deceleration profile, variable deceleration profile, and max deceleration profile that is corresponding to an emergency situation.) 

Regarding claim(s) 4, 12, 18. Wienecke modified by Clarke further teaches dynamically changing from the normal braking profile to the emergency braking profile when the braking situation is classified as the emergency braking situation and using the emergency braking profile only while the emergency braking situation persists; and applying the deceleration based on the emergency braking profile (fig. 10, para. 35, e.g. FIG. 4 illustrates a flow chart for path or point generation. The prediction distance is dependent on sensor range and braking distance (mode parameters).)

Regarding claim(s) 6, 14. Wienecke does not explicitly disclose wherein a safety distance associated with the emergency braking profile, d.sub.emergency, is determined by d emergency = v r .Math. ρ emergency + 1 2 .Math. a ma .Math. .Math. x , accel .Math. ρ emergency 2 + ( v r + ρ emergency .Math. a ma .Math. .Math. x , accel ) 2 2 .Math. a emergency , brake - v f 2 2 .Math. a ma .Math. .Math. x , brake , physics where ρ.sub.emergency is an emergency response time, a.sub.max,brake,physics is a maximum physical braking acceleration of the vehicle, a.sub.emergency,brake is an emergency braking acceleration, and a.sub.max,accel is a maximum acceleration of the vehicle.
However, Examiner takes official notice that the equation as claimed is simply a derivation from well-known The Kinematics Equations. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to derive The Kinematics Equations based known initial conditions to achieved the claimed invention since it is merely a combination of old, well known technique of solving The Kinematics equations and as such and one of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.	

Regarding claim(s) 7, 15. Wienecke modified by Clarke further teaches wherein the deceleration a.sub.r is between the minimum emergency deceleration and a maximum emergency deceleration (para. 35, e.g. At D12, the path planner determines if the deceleration clearance is greater than or equal to the driver braking distance plus the safety clearance. If so, the path planner, at P26, determines a deceleration profile based on driving style parameters (e.g., max long deceleration, max long positive jerk, and max long negative jerk).)

Regarding claim(s) 8, 16. Wienecke does not explicitly disclose wherein the deceleration a.sub.r is determined based on a r ≥ v r 2 .Math. a f 2 .Math. a f .Math. d 0 + v f 2 , a emergency , brake ≡ a r where d.sub.0 is an initial separation distance between the vehicle and a leading vehicle applying deceleration a.sub.f, v.sub.f is a velocity of the leading vehicle, and v.sub.r is a velocity of the vehicle.
However, Examiner takes official notice that the equation as claimed is simply a derivation from well-known The Kinematics Equations. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to derive The Kinematics Equations based known initial conditions to achieved the claimed invention since it is merely a combination of old, well known technique of solving The Kinematics equations and as such and one of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim(s) 19. Wienecke modified by Clarke further teaches wherein applying a deceleration based on the emergency braking profile includes dynamically applying a range of deceleration between the minimum emergency deceleration and the maximum emergency deceleration (para. 35, e.g. Next, at P20, the path planner determines a minimum braking distance. At D10, the path planner determines if the deceleration clearance is less than or equal to the combination minimum braking distance and the safety clearance. If it is, the path planner, at P22, determines a deceleration profile based on the vehicle's maximum long deceleration. If it is determined at D10 that the deceleration clearance is greater than the minimum braking distance plus the safety clearance, the path planner, at P24, determines a driver braking distance.).

Regarding claim(s) 20. Wienecke modified by Clarke further teaches wherein the deceleration is determined based on the distance between the vehicle and a leading vehicle, the difference in velocity between the vehicles, and the difference in acceleration between the vehicles (fig. 10, para. 33-para.38 e.g. The path planner according the invention may reflect acceleration profiles when planning speed profiles in general, see FIGS. 7 and 10. The acceleration and deceleration may be limited (independently) by a user setting such as having lower acceleration limits on a “comfort ride” setting compared to “sporty ride” settings. The deceleration so the braking ability may additionally limited by the tire grip, the brake condition such as disc heat or wear total mass, mass distribution and street slope. )

Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666